Case 3:18-cv-01612-JBA Document 49 Filed 10/09/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

Laura Gorman
-Vs- : No. 3:18cv1612 (JBA)
LAZ Parking, Ltd, LLC.

ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

As set forth on the record of 10/8/19 of the telephonic status conference (scheduled on
1/17/19), with only Defendant’s counsel appearing, Defendant’s motion of dismissal [Doc. # 46]
is granted, with modification.

After Plaintiff failed to respond to notices requiring her response or action by July 30,
2019 [Doc. ## 44, 45], Defendant moved to dismiss this action for failure to prosecute [Doc. # 46]
to which opposition was due on or before 9/16/19.

As of 10/8/19 no response to Notices requiring pro se substituted counsel appearances
was filed and no opposition nor extension of time within which to oppose Defendant’s Motion to
Dismiss has been filed by Plaintiff.

Accordingly, Defendant’s Motion to Dismiss for Failure to Prosecute [Doc. # 46] is

granted, without prejudice, with relief available under Fed. R. Civ. P. 60(b).
Case 3:18-cv-01612-JBA Document 49 Filed 10/09/19 Page 2 of 2

The Clerk is directed to close this case.

IT IS SO ORDERED.
/s/
Janet Bond Arterton, U.S.D.J.

Dated at New Haven, Connecticut: October 08, 2019
